 TWO MFiveM Coal Corporation d/b/a Two M,Six S CoalCorporation,and Fern Coal CorporationandDistrict 30, UnitedMine Workers of AmericaCase 9-CA-22737October 21 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 17 1986 the National Labor Relations Board issued its Decision and Order in thiscase i ordering Respondent Five M Coal Corporation d/b/a Two M (Respondent Five M) to makewhole its unit employees for all losses sustained asa result of its unfair labor practices in violation ofSection 8(a)(3) and (1) of the National Labor RelationsActOn April 22 1987 the United StatesCourt of Appeals for the Sixth Circuit entered itsjudgment enforcing in full the backpay provisionsof the Board s Order 2 A controversy having arisenover the amount of backpay and other benefits dueunder the Board s Order the relationship betweenRespondent Five M Six S Coal Corporation (Respondent Six S) and Fern Coal Corporation (Respondent Fern) and the responsibility of Respondent Six S and Respondent Fern as successor employers to alter egos of or single employers withRespondent Five M the Regional Director forRegion 9 issued a backpay specification on December 23 1987 and issued and properly served onRespondent Five M and David Smith president ofeach of the Respondents an amended backpayspecification on June 21 1988 alleging the amountsof backpay due the discriminatees The amendedbackpay specification further alleged that Respondent Six S and Respondent Fern are also responsiblefor the backpay liability of Respondent Five Mbased on the following alleged factsAbout March 18 1986 pursuant to the terms ofa stock purchase agreement David Smith an individual acquired Respondent Five M its facilitiesequipment supplies and liabilities and commencing on that date continued to carry on the businessof Respondent Five M under the same name andstylewithout significant interruption or substantialchanges in the method of operation or employeecomplement At the time of the sale David Smithwas put on notice of Respondent Five M s potential liability in the unfair labor practice proceedingby the seller Jesse MeadowsAbout May 29 1986 David Smith caused Respondent Six S to be incorporated in the State of1281 NLRB 502 (1986)2No 87-5188 unpublished397Kentucky for the purpose of continuing the business of Respondent Five M Respondent Six S assumed the contracts and liabilities of RespondentFive M and utilizing the facilities equipment andsupplies of Respondent Five M continued to carryon the predecessor employers business without significant interruption or substantial changes in themethod of operation or employee complement orsupervisory personnelPrior to these transactionsRespondent Six Swas put on notice of Respondent Five M s potential liability in the unfair labor practice proceedingby actual knowledege of its presidentDavidSmithwho was owner and operator of Respondent Five M at the time the unfair labor practiceproceedingwas in progress before the BoardThereforeRespondent Six S continued the employing entity with notice of Respondent Five M spotential liability to remedy its unfair labor practices and is an alter ego of and/or single employerwith Respondent Five MAbout September 8 1987 Respondent Fern wasincorporated in the State of Kentucky with thesame officers and ownership as Respondent Six Sand acquired all the assets and liabilities of Respondent Six S Since that date Respondent Fernhas engaged in the same or similar business operations as Respondent Six S utilizing the equipmentand other assets of the predecessor corporationPrior to these transactions Respondent Fern wasput on notice of Respondent Six S s potential liability in the unfair labor practice proceeding by actualknowledge of its president David Smith who wasalso president operator and owner of RespondentFive M and of Respondent Six S at the time theunfair labor practice proceeding was in progressbefore the Board Therefore Respondent Fern continued the employing entity with notice of Respondent Six S s potential liability to remedy theunfair labor practices and is a successor to an alterego of and/or single employer with RespondentSix SThe amended backpay specification notified theRespondents that they must file a timely answercomplying with the Board s Rules and RegulationsThe Respondents failed to file an answerOn August 22 1988 the General Counsel filed aMotion for Summary Judgment with exhibits attachedOn August 24 1988 the Board issued anorder transferring the proceeding to the Board anda Notice to Show Cause why the General Counsel sMotion for Summary Judgment should not begrantedThe Respondents failed to file a responseto the Notice to Show Cause291NLRB No 67 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelOn the entire record in this proceeding theBoard makes the followingRuling on the Motion for Summary JudgmentSection 102 54 of the Board s Rules and Regulations in pertinent part provides(a)The respondent shall within 21 daysfrom the service of the specification, if anyfile an answer thereto(c)If the respondent fails to file anyanswer to the specification within the timeprescribed by this section the Board mayeither with or without taking evidence in support of theallegationsof the specification andwithout notice to the respondent find thespecification to be true and enter such order asmay be appropriateThe amended backpay specification served onthe Respondents specifically states that pursuant toSection 102 54 of the Board s Rules and Regulations[T]heRespondents shallwithin 21 daysfrom the date of this specification file with theundersigned Regional Director an original andfour (4) copies of an answer(s) to the specificstionTo the extent that such answer(s) fails todeny allegations of the specification in themanner required under the Board s Rules andRegulations and the failure to do so is not adequately explained such allegations shall bedeemed to be admitted to be true and the Respondents shall be precluded from introducingany evidence controverting themFurther according to the uncontroverted allegations of the Motion for Summary Judgment counsel for the General Counsel informed Respondentscounsel by telephone on July 21 1988 and onAugust 4 1988 and by letter dated August 4 1988that unless an answer was received a Motion forSummary Judgment would be filed A copy of theAugust 4 1988 letter was also mailed to DavidSmith at the address of Respondent Five M TheRespondents despite having been advised of thefiling requirements have failed to file an answer tothe amended backpay specification and have failedto file a response to the Notice to Show Cause Asthe Respondents have not filed an answer to theamended backpay specification and have not offered any explanation for their failure to do so inaccordancewith the rules set forth abovewedeem the allegations of the amended backpay specification to be admitted as true and we grant theGeneral Counsels Motion for Summary JudgmentAccordinglywe conclude that the net backpaydue the discriminatees is as stated in the amendedbackpay specification and we will order paymentby the Respondents to the discriminateesORDERThe National Labor Relations Board orders thatthe Respondents Five M Coal Corporation d/b/aTwo M, Six S Coal Corporation and Fern CoalCorporationPhelpsKentuckytheirofficersagents successors and assigns, shall make wholethe discriminatees named below by paying themthe amounts following theirnamesplus interest accrued to the date of payment as prescribed inNewHorizons for the Retarded 3minus taxwithholdingsrequired by Federal and state lawsJohn Barnes$146302James Bevins146302Charles Casey146302Miles Casey146302Elster Epling146302Gary Epling146302Billie Farmer146302Danny Griffith146302Jimmy Griffith146302Ricky Helton146302Vincent Henderson146302Steve McClanahan146302Vertrue Meadows146302Benny Shortridge146302Harvey Smith146302Tyrone Smith146302Verlin Smith146302Harold Stevenson1463023 283 NLRB 1173 (1987) Interest on and after January 1 1987 will becomputed at the short term Federal rate for the underpayment of taxesas setout in the1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January 1 1987 (the effective date of theamendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)